SPECIALLY CONCURRING OPINION.
The main question in this case and the only one to which the suggestion of error is directed, is whether the order of the board of supervisors must contain a recital of the adjudication that no election has been held in the county on the issue within five years. In our original opinion we disposed of that inquiry by recourse to the maxim that "Custom is the best interpreter of the law."
Appellant says in his suggestion of error that in order that the quoted maxim may be applied, the custom must have been established by a long and uniform practice, and he says that in fact there has been no such uniform and generally recognized practice as that assumed in the original opinion. He calls our attention to the fact that within less than two years ago there was a case in this Court wherein the order contained the recital which he contends is necessary.
Inasmuch as we cannot take judicial notice of the records and orders of any tribunal other than our own, we are without dependable information, so far as this record is concerned, whether in fact there has been any such custom *Page 790 
as that relied upon by the Court in the original opinion herein. For that reason, although voting to overrule the suggestion of error, I do so upon a different and a firmer ground, as follows:
The order made by the board of supervisors in this case is in all material respects the same as that in Martin v. Board of Supervisors of Winston County, 181 Miss. 363, 178 So. 315, 320. The order is quoted in full in the opinion in that case, and by an examination of it, the absence of any recital therein that the Board had adjudicated that no valid election on the same issue had been held in the county within the past five years is at once apparent. If that adjudication and that recital were essential to the jurisdiction of the board and without which any further proceedings were void, there could have been no valid affirmance by the circuit court or by this Court; for the courts themselves on appeal to them would have been without jurisdiction, there having been no jurisdiction in the board wherein the original proceedings were had.
But in that case, the Martin case, this Court said: "We find no error in the orders of the board dealing with this election, in any part of the proceedings, which would render their action void." If the point now made had been made in the Martin case, then, of course, the quoted language would have been direct decision that the recital and adjudication by the board that no valid election had been held in the county within the past five years were not necessary to the jurisdiction of the board.
But appellant in the present case calls attention to the fact that the point now relied on was not raised in the Martin case, and appellant invokes the rule that points not raised in or mentioned by the appellate court are not within the rule of stare decisis. To this rule there is an exception well settled in this State, as well as elsewhere, and that exception is when the point not raised or mentioned goes to the jurisdiction of the Court, 21 C.J.S., Courts, Secs. 113-115. This exception was fully reviewed and distinctly applied in Drummond v. State, 184 Miss. 738, *Page 791 185 So. 207, and it was there held that inasmuch as it is the duty of every court to inquire, and this of its own motion, whether it has jurisdiction before it proceeds any further, the fact that it takes jurisdiction, and proceeds, inescapably amounts to a decision by it that it has jurisdiction.
It follows therefore that when the Court in the Martin case took jurisdiction and proceeded to an affirmance, instead of dismissing for want of jurisdiction, it decided at the same time that the order of the board was not jurisdictionally invalid for the want of the recital about any previous election within five years, and that we must now follow that decision unless manifestly wrong or mischievous in operation, and it is neither of these.
L.A. Smith, Sr., and McGehee, J., concur in the foregoing special opinion.